DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 in the reply filed on 1/04/2022 is acknowledged.
Specification
The following title is suggested: INSULATED STRUCTURAL CABINET FOR AN APPLIANCE.
The abstract of the disclosure is objected to because the abstract does not describe an insulated structural cabinet for an appliance sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 9221210).
Re 1. 	Wu discloses
a plurality of outer walls that are attached together to define a structural envelope having an interior cavity (FIG. 2C shows the second intermediate structure 60. The second intermediate structure 60 typically includes a base sidewall 62 and a plurality of inner sidewalls 64 extending transversely from the base sidewall 62 and defining a second cavity 66 that opens in a second direction that is substantially opposite the first direction. The inner sidewalls 64 are spaced apart inwardly from the first sidewalls 36 to define an annular space 70 that opens in the first direction. Next, a second material sheet 22 (FIG. 2D) is sealingly connected to the second intermediate structure 60. The second material sheet 22 is extended across the peripheral edge of the second intermediate structure 60 in order to substantially close off the opening 40 of the second intermediate structure 60 and form an annular space 70.), wherein the structural envelope is operable from an expanded state (Fig. 2D shows an expanded state) that includes an expanded interior volume of the interior cavity, to a final state that includes a contracted interior volume of the interior cavity (Fig. 2E shows a contracted interior volume of the interior cavity as a crossed hatched area), wherein the contracted interior volume is less than the expanded interior volume (the volume in Fig. 2E is less than the volume in Fig. 2D); and
	an insulating material disposed throughout substantially the entire interior cavity in the expanded state of the structural envelope, and wherein operation of the structural envelope from the expanded state to the final state defines a densified state of the insulating material and wherein operation of the structural envelope from the expanded state to the final state is performed by a vacuum pump that expresses air from the interior cavity to define an at least partial vacuum within the interior cavity (As shown in FIG. 2E, the porous insulation material 90 is typically inserted and compacted to a density to withstand atmospheric pressure into the annular space 70 through at least one opening hole 92 typically located on the second material sheet 22. Additionally, the second material sheet 22 may have additional holes 94 in order to let air exit out of the annular space 70. Alternatively, pre-formed and compacted insulation material 90 may be inserted into the annular space 70 of the second intermediate structure 60 prior to the sealing of the second material sheet 22. Once the insulation material 90 is inserted and the second material sheet 22 is sealingly connected to the second intermediate structure 60, a vacuum is used, typically in holes 92 and 94, in order to form a vacuum within the annular space 70 and sealed to produce a vacuum insulated cabinet 10 (FIG. 2F). Moreover, as shown in FIG. 2F, a sheet wrapper 100 may optionally be disposed over the vacuum insulated structure 10 in order to provide additional structural support. The sheet wrapper 100 is typically comprised of steel and is generally quadrilateral in shape having an opening 102 on one side configured to receive the vacuum insulated cabinet 10.).
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726